      Case 1:20-cv-01710-BAH Document 8 Filed 06/26/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 OPEN TECHNOLOGY FUND, et al.,

           Plaintiffs,

      v.                                        No. 1:20-cv-1710-BAH

 MICHAEL PACK, in his official
 capacity as Chief Executive Officer and
 Director of the U.S. Agency for Global
 Media,

           Defendant.



      NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION FOR A
  TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Defendant respectfully notifies the Court and the parties that by email of June 26,

2020, the United States Agency for Global Media (USAGM) informed its grantees,

including the Open Technology Fund, that there is no freeze in funding, including funding

for obligations for new contracts or extensions to any contract, and that grantees may

continue making obligations for new contracts or extension of any contracts pursuant to

the terms of their respective grant agreements, notwithstanding the instructions in

USAGM’s email of June 9, 2020, see Declaration of Lauren Turner, Ex. A (ECF No. 4-

13). A copy of the June 26, 2020 email to the Open Technology Fund and other grantees

is attached hereto as Exhibit A.
    Case 1:20-cv-01710-BAH Document 8 Filed 06/26/20 Page 2 of 5




DATED: June 26, 2020          Respectfully submitted,

                              JOSEPH H. HUNT
                              Assistant Attorney General

                              DAVID M. MORRELL
                              Deputy Assistant Attorney General

                              CHRISTOPHER HALL
                              Assistant Director, Federal Programs Branch

                              /s/ Charles E.T. Roberts
                              STEPHEN EHRLICH (NY Bar # 5264171)
                              CHARLES E.T. ROBERTS (PA Bar # 326539)
                              Trial Attorneys
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street, N.W.
                              Washington, DC 20005
                              Tel.: (202) 305-8628
                              Email: charles.e.roberts@usdoj.gov

                              Counsel for Defendants
Case 1:20-cv-01710-BAH Document 8 Filed 06/26/20 Page 3 of 5




                 Exhibit A
                   Case 1:20-cv-01710-BAH Document 8 Filed 06/26/20 Page 4 of 5


Michael B. Williams

From:                              Grant Turner
Sent:                              Friday, June 26, 2020 1:07 PM
To:                                Lauren Turner; Bernadette Burns; Anne R. Noble, Esquire; Ben Herman
Cc:                                Andre Mendes; Emily Pauline Newman; Michael B. Williams
Subject:                           Re: New limitations on grantee operations


Hello all,

There is no freeze in funding. You may continue taking each of the following actions identified in my email of June 9,
2020, pursuant to the terms of your grant agreements and notwithstanding my instructions in that email: (1) obligations
for new contracts or extensions of any contract; (2) all personnel actions relating to hiring or promotion, and excluding
retirements; and (3) all technical migrations.

Best,
Grant

Get Outlook for iOS

From: Grant Turner <GTurner@usagm.gov>
Sent: Tuesday, June 9, 2020 12:15 PM
To: Bay Fang; Alberto Fernandez; Jamie Fly; Libby Liu
Cc: John Barkhamer; Thomas Layou; David Kligerman; Daniel Hanlon; Diane Cullo
Subject: New limitations on grantee operations

Hi All,


We received word from the White House personnel office that Mr. Pack was appointed and sworn into office yesterday.
This morning Michael sent out a couple of instructions for our federal operations which he would like extended to the
grantees as well.


I’ve passed this along to John Barkhamer and Thom, who will be in touch through the regular CFO channels, but I wanted
to share the restrictions below with you directly.


Effective immediately, there is a freeze on the following actions: (1) obligations for new contracts or extensions of any
contract; (2) all personnel actions relating to hiring or promotion, and excluding retirements, and (3) all technical
migrations.


If you believe it is necessary to move on any of these matters immediately, please bring the matter to the attention of
the the grants team in the CFO’s shop with a written justification for the basis for such action and we will work with the
CEO to clear.




                                                             1
                Case 1:20-cv-01710-BAH Document 8 Filed 06/26/20 Page 5 of 5

There may be more instructions coming from Thom, on how/whether to formalize this through the grant
agreement, but I quickly wanted to share the limitations.

Best,
Grant

Get Outlook for iOS




                                                     2
